DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 8,012,613) in view of Das et al. (US 2008/0268292).
Regarding claim 1, Takahashi discloses a magnetic recording medium comprising a nonmagnetic substrate (1), a soft magnetic layer (2), at least one nitride seed layer (3) (col. 5, lines 35-36), which corresponds to the claimed first and second seed layers directly contacting each other, a Ru underlayer (4) (col. 7, lines 25-26), and a perpendicular magnetic recording layer (5) (Fig. 1).  Takahashi discloses that the seed layers is a nitride, such as AlN having a hexagonal wurtzite crystal structure, which corresponds to the claimed second seed layer (Abstract, and col. 6, lines 27-28).  Although Takahashi discloses a plurality of hexagonal nitride seed layers, Takahashi fails to disclose that the lower nitride seed layer, or first seed layer, is a hexagonal BN as presently claimed.  
Das discloses a magnetic recording medium comprising a seed layer between a Ru underlayer and a SUL, wherein the seed layer comprises of h-BN (Table 1).  	
Takahashi discloses that having a multiple nitride seed layers with a hexagonal crystal structure (HCP), the HCP Ru underlayer will be oriented with high efficiency, thereby having the magnetic recording layer be perpendicular oriented with very high efficiency (col. 6, lines 29-39).  Das also discloses this concept and further discloses that the HCP nitride material is thermodynamically stable and less reactive compared to other seed layer crystal structure material [0015].  Given that both Das and Takahashi both discloses that the Ru underlayer must be HCP in a [002] orientation (Takahashi: col. 6, lines 36-39; Das: [0018]) based upon the material of the nitride seed layers, there is a reasonable expectation of success in combining Takahashi and Das because Das has explicitly shown that materials of h-BN (and AlN) is a suitable nitride material to produce an Ru underlayer with strong out-of-plane orientation of the [0002] direction [0018].  	
In addition, although Takahashi teaches a nitride seed layers such as AlN… (col. 6, lines 27-28), Takahashi does not impose any generalized limit of the nitride materials that can be used and does not create an issue of “teaching away from” with respect to specific nitride materials.  Thus, it would have been obvious to use the material of Das in the lower seed layer of Takahashi.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s hexagonal nitride lower seed layer to be of a hexagonal-BN, since Das discloses that this is a suitable HCP seed layer materials [0016] in order to contribute high data density [0004].  
Or alternatively, Takahashi discloses the claimed invention except that it uses AlN or nitride instead of h-BN.  Das shows that h-BN is an equivalent structure known in the art (Table 1). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute AlN or nitride in the lower seed layer for BN in the invention of Takahashi.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 2, Takahashi discloses the crystal grain size as claimed (col. 6, lines 40-42).
Regarding claim 3, Takahashi overlaps the thickness for the seed layer as claimed (col. 6, lines 43-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 4, Takahashi discloses that the soft magnetic layer has an amorphous structure (col. 6, lines 1-2).
Regarding claim 7, Takahashi discloses a magnetic recording and reproducing apparatus as claimed (Fig. 2).

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.
Applicant argues that since Takahashi fails to discloses plurality of different seed layers in the examples, Takahashi teaches away from the claimed invention.  The examiner respectfully disagrees.  Takahashi doesn’t explicitly state the each and every seed layer must be identical as argued by the applicant.  Rather, Takahashi discloses that the seed layers comprises covalently bonded materials such as nitrides (col. 6, lines 24-28).  It would have been obvious that Takahashi discloses different nitrides can be used in each layer, since Takahashi discloses that each specific nitride material is functionally equivalent, as long as the total layers must be 0.1-40 nm (col. 6, lines 43-48).  Furthermore, the examiner contends that Takahashi is open to have multiple materials present within a seed layer as long as the materials comprises majority of covalently bonded materials such as nitrides (col. 6, lines 24-28).  Takahashi explicitly disclose that the seed layer can predominantly comprise of at least 50 wt.% of the covalently bonded material (col. 6, lines 56-63).  Thus, each seed layer is open to include other materials for the remaining balance concentration, thereby achieving to be “different”.  
Applicant argues that it would not have been obvious to modify Takahashi’s multilayer seed layer because Das only discloses one seed layer.  However, note that while Das do not disclose all the features of the present claimed invention, Das is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely known hexagonal nitrides, such as BN, is known nitride material for a seed layer and is also an equivalent material that of a hexagonal AlN, and in combination with the primary reference, discloses the presently claimed invention.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s hexagonal nitride lower seed layer to be of a hexagonal-BN, since Das discloses that this is a suitable HCP seed layer materials [0016] in order to contribute high data density [0004].  
 Applicant argues the present invention, it is shown that the MRM of Example in which a first and seed layer are formed in the order of claim 1 has a high crystal orientation compared to the MRM of comparative examples with only one seed layer.  This has been found unpersuasive.  The instant specification states that “because the first seed layer was not formed in the magnetic recording mediums of Comparative Examples 1 to 3, the crystal orientation of the second seed layer, the underlying layer, and the vertical magnetic recording layer of Comparative Examples 1 to 3 is respectively lower than that of the magnetic recording medium of Examples 1, 6, and 7.” (emphasis added).  It is not clear to the examiner why the crystal orientation of Comparative Examples not be lower than the remaining examples.  The crystal orientation for the perpendicular magnetic recording layer falls within the ranges in the examples, thereby does not show unexpected results.  There appears to be other factors that contribute to “high” crystal orientation, therefore, the claims are not in commensurate in scope. 
Further, as for the second seed layer, the highest value for the half width of the rocking curve of X-ray diffraction is 2.5 (E6).  The closest value in the comparative examples is 2.9 (CE1 and CE2).   These data points does not, by itself, establish that value of 2.9 would fail to produce an unsatisfactory properties.  Without additional data points, especially data points closer to 2.5 endpoint, the criticality of the half width cannot be adequately evaluated. These data points are not close enough to the endpoint to be persuasive in establishing an unexpected result.  This is especially evident that the half width in Examples 6 and 7 (same first seed material) produces substantially different values of 0.7 and 2.5 for the second seed layer.  It appears that this is due to different reactive sputtering method.  The second seed layer in Example 6 is formed by DC magnetron and the second seed layer in Example 7 is formed by hollow cathode plasma.  There is a substantial increase in half width when conducted by DC magnetron.  Thus, it appears that there would be also be a substantial increase in half width if it is conducted by DC magnetron in Examples 2-5 thereby would encompass the value of 2.9 absent of evidence to the contrary.  Without any additional data or evidence, applicant’s arguments directed to the criticality of the claimed structure has been found unpersuasive. 
For the reasons set forth above, the combination of Takahashi in view of Das on the newly amended claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785